Citation Nr: 0941833	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-38 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected left elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1978 to April 1982 
and from July 1982 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  

This claim was denied by the Board in a November 2008 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in June 2009, pursuant to a joint motion, the Court remanded 
the decision denying service connection for a low back 
disorder to the Board for readjudication.  The joint motion 
noted that a sufficient statement of adequate reasons or 
bases as to the adequacy of the November 2006 VA examiner's 
opinion was not provided.  

The Veteran requested and was afforded a Travel Board hearing 
before the undersigned Veterans Law Judge at the RO in 
Cleveland, Ohio in September 2008.  A written transcript of 
this hearing has been prepared and incorporated into the 
evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a low back disability.  According to the 
Veteran, his back disability is either related to injuries he 
sustained while in service, or, it is secondary to his 
service-connected left elbow disability.  However, as 
outlined below, additional evidentiary development is 
necessary before appellate review may proceed on this matter. 

The Veteran's service treatment records indicate that he 
incurred a back injury in 1980 when a tool box struck him in 
his back while riding in a vehicle.  X-rays revealed a normal 
thoracic and lumbar spine with no evidence of fracture or 
bony abnormality.  Additionally, the Veteran's spine was 
found to be normal during his June 1986 separation 
examination.  Therefore, while the evidence of record 
demonstrates that the Veteran injured his back during 
service, the evidence does not demonstrate that this was a 
chronic condition.  However, the record contains a private 
medical opinion from July 2004 that notes that the Veteran's 
current back pain seemed to be related to in-service injuries 
in 1980 and 1981.  The private physician did not provide any 
reasons and bases for this opinion, but since the evidence 
suggests that the Veteran's current back complaints could be 
related to military service, the Veteran should be afforded a 
VA examination to address this issue.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The evidence of record also demonstrates that the Veteran is 
service-connected for a left elbow disability.  Service 
connection was established in an April 1987 rating decision, 
and a disability evaluation of 10 percent was assigned, 
effective as of December 1986.  The Veteran's disability 
rating was increased to 30 percent in an October 2007 rating 
decision, effective as of February 2000.  The Veteran has 
indicated that he believes his lower back disorder is 
secondary to this service-connected left elbow disability.  
The record also contains a November 2003 private opinion 
suggesting that because the Veteran has had to do everything 
with his right arm and shoulder, this has resulted in a 
chronic low back strain.  This opinion is not in and of 
itself sufficient to warrant a grant of service connection, 
since it is unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran was afforded a VA examination of the back in 
November 2006 to determine whether his low back disorder was 
etiologically related to his service-connected left elbow 
disability.  The examiner concluded that it was not likely 
that the Veteran's back condition was related to his left arm 
disability, but rather due to separate issues.  However, the 
examiner did not provide sufficient reasons and bases for 
this conclusion, since the examiner did not provide an 
opinion as to what these separate issues might be.  See Barr 
v. Nicholson, 21 Vet. Ap.. 303, 311 (2007) (stating that once 
VA undertakes the effort to provide a VA examination when 
developing a service connection claim, even if it were not 
statutorily obligated to undertake said examination, it must 
provide an adequate one).  Therefore, the Veteran should be 
afforded the opportunity to appear for a new VA examination 
to determine the likely etiology of the Veteran's lower back 
disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any low back disorder 
found to be present.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be made 
available for review by the examiner.  For 
any back disability found, the examiner 
must opine as to whether it is at least as 
likely as not that it was incurred in, or 
is otherwise causally related to, the 
Veteran's active military service.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
low back disorder arose as a result of his 
service-connected left elbow disability, 
or, was permanently aggravated by a result 
of his left elbow disability.  In offering 
this assessment, the examiner must address 
the evidence of the Veteran's in-service 
care for back problems, as well as the 
private opinions of November 2003 and July 
2004 etiologically relating the Veteran's 
back disorder to his military service or 
his service-connected left elbow 
disability.  A complete rationale for all 
opinions provided must be set forth in the 
examination report.  

2.  The Veteran's claim should then be 
readjudicated.  If service connection 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


